In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
 
Nos. 16‐2493, ‐2494 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

MICHAEL PETERSON, 
                                                Defendant‐Appellant. 
                      ____________________ 

         Appeals from the United States District Court for the 
                    Western District of Wisconsin. 
           Nos. 3:06‐cr‐00139‐bbc‐1 & 3:15‐cr‐00142‐bbc‐1 
                      Barbara B. Crabb, Judge. 
                      ____________________ 

 SUBMITTED FEBRUARY 2, 2017 — DECIDED FEBRUARY 14, 2017 
                 ____________________ 

    Before  WOOD,  Chief  Judge,  and  POSNER  and  KANNE,  Cir‐
cuit Judges. 
    POSNER, Circuit Judge. In 2006 Michael Peterson was con‐
victed of distributing crack cocaine, see 21 U.S.C. § 841(a)(1), 
for  which  he  served  eight  years  in  prison.  In  January  2014, 
fewer  than  two  weeks  after  his  release  and  the  start  of  his 
term of supervised release, Peterson was arrested for drunk 
2                                               Nos. 16‐2493, ‐2494 


driving  while  outside  the  judicial  district  without  permis‐
sion.  His  probation  officer  did  not  seek  revocation  at  that 
time, and for nearly two years afterward Peterson took posi‐
tive  steps  toward  reestablishing  his  life:  He  started  a  busi‐
ness, got married, and began caring for his new stepson. 
    But in November 2015 Peterson encountered a long‐term 
adversary  at  a  bar.  According  to  Peterson  the  two  men  en‐
gaged  in  a  verbal  altercation  (who  started  it  or  what  it  was 
about  remains  undetermined),  but  a  surveillance  video 
shows  Peterson  pursuing  his  adversary  as  he  left  the  bar 
armed with a pistol lent him by a friend “as a means of de‐
fense.”  (Why  Peterson  pursued  him  is  another  undeter‐
mined  feature  of  the  case.)  Out  on  the  street  the  other  man 
attacked  Peterson  with  a  knife,  seriously  wounding  him. 
Though  his  borrowed  gun  was  in  his  waistband,  Peterson 
didn’t  attempt  to  use  it  but  instead  hid  it  under  a  garbage 
can  after  fleeing  two  police  officers  who  had  observed  the 
attack. 
    Arrested and later charged with being a felon in posses‐
sion  of  a  gun  in  violation  of  18  U.S.C.  § 922(g),  Peterson 
pleaded  guilty  and  was  sentenced  to  48  months’  imprison‐
ment,  9  months  below  the  guidelines  imprisonment  range 
calculated  by  the  district  judge.  The  judge  revoked  Peter‐
son’s supervised release, the terms of which he’d violated by 
having been armed, and replaced it with a 6‐month term of 
imprisonment to run consecutively to the 48‐month term for 
the illegal possession. See 18 U.S.C. § 3583(e)(3). 
    Peterson filed notices of appeal from both the revocation 
of  supervised  release  and  his  new  conviction,  but  his  ap‐
pointed  counsel  advises  us  that  both  appeals  are  frivolous, 
and  therefore  seeks  to  withdraw  from  representing  his  cli‐
Nos. 16‐2493, ‐2494                                                  3 


ent, citing Anders v. California, 386 U.S. 738 (1967). We invited 
Peterson to respond to counsel’s motion, but he has not done 
so.  Counsel  represents  that  he  consulted  Peterson  and  con‐
firmed  that  he  neither  wants  his  guilty  plea  set  aside  nor 
wishes  to  contest  the  revocation  of  supervised  release.  Left 
to consider only whether a nonfrivolous argument could be 
made  against  the  procedural  or  substantive  reasonableness 
of his client’s prison terms, counsel concluded that any chal‐
lenge  to  the  length  of  those  terms  would  be  futile  because 
the  district  judge  had  correctly  calculated  both  the  guide‐
lines range and the policy‐statement range applicable to the 
revocation  of  supervised release, see U.S.S.G.  §§ 7B1.1(a)(2), 
7B1.4, had treated the ranges as advisory, had evaluated Pe‐
terson’s arguments in mitigation and applied the sentencing 
factors  set  forth  in  18  U.S.C.  § 3553(a),  and  finally  had  im‐
posed a prison sentence below the applicable guidelines and 
policy‐statement  ranges.  See  United  States  v.  Jones,  774  F.3d 
399, 404–05 (7th Cir. 2014); United States v. Neal, 512 F.3d 427, 
438 (7th Cir. 2008). 
    Counsel  further  notes  that  challenging  the  judge’s  deci‐
sion  to  run  Peterson’s  two  prison  terms  consecutively—
which  counsel  considers  to  be  Peterson’s  major  complaint 
about  the  sentence—would  conflict  with  the  Sentencing 
Commission’s  advice  that  consecutive  terms  be  imposed 
when revocation of supervised release is the result of a new 
prison sentence. See U.S.S.G. § 7B1.3(f) and Application Note 
4; United States v. Taylor, 628 F.3d 420, 423–24 (7th Cir. 2010). 
Moreover,  both  sentences  that  the  judge  imposed  on  Peter‐
son were below their guideline ranges. 
    Counsel’s motion to withdraw is granted and the appeals 
are dismissed.